Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action is a response to communications received on
06/03/21. Claims 1-14 are currently pending and will be addressed below.

Response to Arguments
Applicant’s arguments filed 06/03/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
The Remarks state that, “Alkhatib fails to teach or suggest ‘wherein the tethered and expandable prosthetic heart valve includes a tether fixedly coupled to the prosthetic heart valve’” as recited in newly amended claims 1 and 8. However, this limitation is disclosed in the Alkhatib reference as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 first recite “a tether [coupled/attached] to the expandable prosthetic heart valve,” and later recite, “a tether fixedly coupled to the prosthetic heart valve.” It is unclear if the claim intends two recite two separate tethers or is further limiting the previously reciting tether to be “fixedly coupled.” For the purposes of examination the latter is assumed. It is noted that, in order to avoid confusion, consistent language should be used with respect to the heart valve as well, which is first referred to as “the expandable prosthetic heart valve” and later as “the prosthetic heart valve.” The dependent claims are likewise rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alkhatib (U.S. Publication No. 20100286768). 
Regarding Claim 1, Alkhatib discloses a method for capturing a tethered prosthetic heart valve implanted within a heart of a patient to retrieve and re-position the prosthetic heart valve, the method comprising (Paragraph [0002]):  inserting a retrieval and repositioning device at least partially into a heart of patient in which a tethered and expandable prosthetic heart valve is implanted (Paragraph [0094]); capturing and retracting a tether coupled to the expandable prosthetic heart valve into a lumen of a catheter of the retrieval and repositioning device (Paragraph [0094], see also Figure 28 where #210 strands correspond to the fixedly coupled tether and #120 to the catheter); and repositioning the expandable prosthetic heart 
Regarding Claim 3, Alkhatib discloses the method of claim 1, further comprising: prior to repositioning the expandable prosthetic heart valve, actuating an actuator of the retrieval and repositioning device such that the prosthetic heart valve is pulled proximally and a portion of the prosthetic heart valve is at least partially engaged with the retrieval and repositioning device (Paragraph [0092]). 
Regarding Claim 4, Alkhatib discloses the method of claim 3, wherein the repositioning the expandable prosthetic heart valve within the heart of the patient includes actuating the actuator of the retrieval and repositioning device such that the prosthetic heart valve is moved distally within the heart and released from engagement with the retrieval and repositioning device (Paragraph [0092]). 
Regarding Claim 5, discloses the method of claim 1, wherein: the capturing and retracting the tether includes actuating an actuator of the retrieval and repositioning device such that an inner catheter of the retrieval and repositioning device is moved distally and a distal tip of the inner catheter engages the prosthetic heart valve within the heart (Paragraph [0092], Paragraph [0134]).
Regarding Claim 6, Alkhatib discloses the method of claim 1, wherein the inserting the retrieval and repositioning device includes inserting the retrieval and repositioning device by directly accessing the heart through the intercostal space, or using an apical approach to enter a heart ventricle (Claim 19, Paragraph [0108]).
Regarding Claim 7, Alkhatib discloses the method of claim 1, wherein the inserting the retrieval and repositioning device includes inserting the retrieval and repositioning device by 
Regarding Claim 8, Alkhatib discloses a method of capturing a tethered expandable prosthetic heart valve implanted within a heart to retrieve and remove the prosthetic heart valve from the heart [Paragraph [0002]), the method comprising:
inserting a retrieval and removal device into a heart of a patient containing a tethered and expandable prosthetic heart valve (Paragraph [0094] lines 1-2); capturing and retracting a tether attached to the expandable prosthetic heart valve into a first lumen of the retrieval and removal device (Paragraph [0131-0133]); capturing the expandable prosthetic heart valve within a second lumen of the retrieval and removal device (Paragraph [0131-0133]); and removing the retrieval and removal device with the captured prosthetic heart valve from the body cavity of the patient within (Paragraph [0131-0133]), wherein the tethered and expandable prosthetic heart valve includes a tether fixedly coupled to the prosthetic heart valve (Paragraph [0094] lines 13-16).
Regarding Claim 9, Alkhatib discloses the method of claim 8, further comprising: prior to the removing the retrieval and removal device with the captured prosthetic heart valve, withdrawing the captured prosthetic heart valve within a third lumen of the retrieval and removal device (Paragraph [0131] inner shaft).
Regarding Claim 10, Alkhatib discloses the method of claim 8, wherein: the capturing the expandable prosthetic heart valve within a second lumen of the retrieval and removal device includes actuating an actuator of the retrieval and removal device such that an inner catheter of the retrieval and removal device is pulled proximally within a lumen of an intermediate catheter of the retrieval and removal device and at least a portion of the prosthetic 
Regarding Claim 11, Alkhatib discloses the method of claim 8, wherein: the capturing and retracting the tether includes actuating an actuator of the retrieval and removal device such that an inner catheter of the retrieval and removal device is moved distally and a distal tip of the inner catheter engages the prosthetic heart valve within the heart (Paragraph [0092]).
Regarding Claim 12, Alkhatib discloses the method of claim 8, wherein the inserting the retrieval and repositioning device includes inserting the retrieval and repositioning device by directly accessing the heart through the intercostal space, or using an apical approach to enter a heart ventricle (Paragraph [0108]).
Regarding Claim 13, Alkhatib discloses the method of claim 8, wherein the inserting the retrieval and repositioning device includes inserting the retrieval and repositioning device by directly accessing the heart through a thoracotomy, sternotomy, or a minimally-invasive thoracic, thorascopic, or transdiaphragmatic approach to enter the left ventricle (Paragraph [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alkhatib (U.S. Publication No. 20100286768), as applied to claims 1 and 8 respectively  above, in further view of Leonhardt (U.S. Patent No.5957949).
Regarding Claim 2, Alkhatib discloses the method of claim 1, further comprising: after the capturing and retracting the tether, but does not disclose securing the tether to a portion of the retrieval and removal device with a locking device.
Leonhardt teaches in analogous art securing the tether to a portion of the retrieval and removal device with a locking device (Column 9, Lines 6-24). 
	It would have been obvious to one of ordinary skill before the effective filing date to combine the teachings of Alkhatib with Leonhardt to include a locking device to secure the securing the tether to a portion of the retrieval and removal device in order to enable the removal of the valve stent (Column 9, Lines 6-24).
Regarding Claim 14, Alkhatib discloses the method of claim 8, further comprising: after the capturing and retracting the tether, but does not disclose securing the tether to a portion of the retrieval and removal device with a locking device.
Leonhardt teaches in analogous art securing the tether to a portion of the retrieval and removal device with a locking device (Column 9, Lines 6-24). 
	It would have been obvious to one of ordinary skill before the effective filing date to combine the teachings of Alkhatib with Leonhardt to include a locking device to secure the securing the tether to a portion of the retrieval and removal device in order to enable the removal of the valve stent (Column 9, Lines 6-24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774